—Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Westchester County (Murphy, J.), imposed February 18, 1994, upon her conviction of manslaughter in the first degree, upon her plea of guilty.
Ordered that the sentence is affirmed.
The rules of this Court provide a summary procedure for bringing on an appeal "[w]here the only issue to be raised on appeal concerns the legality, propriety, or excessiveness of sentence” (22 NYCRR 670.12 [c]). The issue now raised by the defendant, concerning her entitlement to jail time credit for the time she was subject to electronic home monitoring while on bail and awaiting disposition of her case, is not properly before us on an appeal from a sentence. Mangano, P. J., Rosenblatt, Ritter, Santucci and Krausman, JJ., concur.